Citation Nr: 0029421	
Decision Date: 11/08/00    Archive Date: 11/16/00	

DOCKET NO.  99-14 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls,
South Dakota


THE ISSUE

Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from November 1968 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
VARO in Sioux Falls, which granted service connection for 
PTSD and assigned a 50 percent disability rating, effective 
October 31, 1996, the date of receipt of the veteran's claim 
for service connection for PTSD.  


FINDING OF FACT

The evidence shows that the veteran is unable to obtain or 
retain employment due to his service-connected PTSD.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, disability evaluations are 
determined by the application of the VA's schedule of rating 
disabilities which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2 (1991), which require the evaluation 
of the complete medical history of the veteran's condition.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).  

The Board notes that, effective November 7, 1996, during the 
pendency of this appeal, the rating schedule was amended with 
regard to rating mental disorders, including PTSD.  61 Fed. 
Reg. 52,695 (October 8, 1996) (codified at 38 C.F.R. 
§ 4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version more favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  

Before November 7, 1996, the rating schedule read as follows:  

General Rating Formula for Psychoneurotic Disorder:  

100 percent.  The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  

70 percent.  Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

50 percent.  Ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Following the November 1996 amendments to the rating 
schedule, a 50 percent rating requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms such as:  Flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

Under the new criteria, a 70 percent evaluation requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent disability evaluation for PTSD requires total 
occupational and social impairment, due to such symptoms as:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "compensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is an 
issue, the present level of disability is of primary 
importance."  

More recently, the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Factual Background

A review of the evidence in this case discloses that service 
connection for PTSD was granted by rating decision dated in 
November 1998 and a 50 percent rating was assigned, effective 
October 31, 1996, the date of receipt of the veteran's claim.  

The evidence considered in the rating decision included the 
report of a PTSD examination accorded the veteran by VA in 
July 1998.  The claims file and the medical records were 
reviewed by the examiner.  A history of polydrug abuse was 
given.  A detailed history was recorded.  It was noted the 
veteran was very nervous during the interview.  He was 
unshaven and had somewhat poor personal grooming.  He was 
cooperative and pleasant, although he used four-letter words 
very frequently.  Thoughts were mostly goal-directed.  They 
were coherent, but at times marked confusion was apparent.  
He had some thought blocking.  He also showed some 
tangentiality and preservation.  There was no evidence of 
thought insertion or broadcasting.  He did not report any 
active auditory or visual hallucinations, but at times he 
stated that he smelled bodies and flesh burning.  The veteran 
showed a moderate degree of paranoia.  However, it was 
difficult to obtain precise information from him regarding 
people from whom he believed harm would come.  He denied 
homicidal ideation.  

He was alert and properly oriented.  Recall of recent events 
was fair.  He had some problem with remote memory.  Attention 
was fair.  Concentration was good.  Insight, however, was 
poor.  

The examiner opined that the severity of the PTSD might be 
from moderate to severe.  It was noted the veteran had 
practically no social life.  The veteran was described as 
capable of taking care of himself and it was noted that he 
was in fact taking care of his elderly parents as well.  

The Axis I diagnosis was PTSD described as from moderate to 
severe in degree.  Also diagnosed were a depressive disorder 
and a history of alcohol and polysubstance abuse.  The 
veteran was given a Global Assessment of Functioning (GAF) 
score of between 43 and 48.  This was based on his transitory 
suicidal ideation, increased irritability, inability to 
handle stress, and "unlikelihood of finding a job and 
maintaining it ...."  

The veteran was accorded psychological testing at a private 
facility in March 1999.  His general memory score was in the 
borderline range.  He was found to have significant 
difficulty in auditory recognition--delayed areas of memory.  
Difficulties focusing his attention were also noted.  The 
overall findings were suggestive of borderline intellectual 
and memory capacities.  It was likely that his frustrations 
with his difficulty concentrating, remembering, and problem 
solving, were associated with the severity of his 
difficulties with PTSD.  It was noted that, as he became more 
anxious and agitated, his ability to utilize rational 
thinking and executive functioning might be impaired.  

Additional medical evidence includes the report of a VA 
psychiatric examination accorded the veteran in September 
1999.  The same psychiatrist who evaluated the veteran in 
July 1998 conducted the examination.  All available medical 
records were reviewed and the examiner stated the veteran had 
all the criteria for a diagnosis of PTSD.  A detailed history 
was recorded, as was a detailed report of the veteran's 
various symptoms.  It was noted that, since the prior 
examination, the veteran appeared to have gained some weight.  
He was described as casually dressed and unshaven.  Mood was 
sad and anxious.  Affect was flat.  At times, he became 
irritable.  His speech was loud and mildly pressured.  He 
appeared to have good eye contact.  Thoughts showed a degree 
of blocking.  He was tangential and circumstantial.  He did 
not want to discuss suicidal ideation.  He was alert and 
properly oriented.  

Memory was impaired.  Attention span was short.  Insight and 
judgment were fair.  Judgment was good with respect to his 
taking medication and following physicians, but judgment was 
impaired in that he had not abstained from alcohol, caffeine, 
and nicotine.  

The examiner stated that the veteran's PTSD had "significant" 
impact on his mental disabilities.  Reference was made to the 
fact that recurrent and distressing flashbacks and nightmares 
had affected the veteran's cognitive functioning.  Memory, 
concentration, and attention were all impaired.  Irritability 
and difficulty controlling anger were noted to be possibly 
attributed to the PTSD.  It was stated that, because of his 
irritability and anger, he had difficulty establishing 
relationships.  He was in constant stress because of his PTSD 
as well.  Hypervigilance was also noted as contributing to 
his decline in functioning and it was stated this could also 
be traced to his PTSD.  As a result, the examiner stated that 
"a great deal of his mental disabilities" were due to his 
PTSD.  It was indicated the veteran's alcoholism also had an 
impact on his cognitive functions as well.  Particular 
reference was made to memory impairment as being attributed 
to years of alcohol and substance abuse.  

The examiner stated that, in sum, he believed that the 
veteran's mental difficulties were about 60 percent due to 
PTSD.  A rough estimate, he added, would be that the effect 
of alcohol and substance abuse on cognitive impairment might 
be from 25 to 30 percent.  It was the examiner's opinion that 
"many symptoms are more than likely" from the veteran's PTSD.  

The Axis I diagnoses were:  PTSD; depressive disorder, not 
otherwise specified; alcohol and polysubstance abuse.  The 
Axis II diagnosis was personality disorder with dependent 
traits.  The GAF score was 45.  It was indicated this was 
attributable to the various stressors that were impacting on 
the veteran's functioning, to include dysphoric mood, 
avoidance of friends and social contact, inability to work, 
and the possibility of suicidal ideation.  


Analysis

Based on a review of the entire evidence of record, the Board 
finds that a 100 percent rating for the veteran's 
service-connected PTSD is warranted.  Under the old 
regulations, the finding of only one of the criteria listed 
for a particular rating in Diagnostic Code 9411 may be 
sufficient to support the assignment of that rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Accordingly, 
the Board has considered whether the veteran would be 
entitled to a 100 percent evaluation, the maximum rating 
available under either code, based upon demonstrable 
inability to maintain employment.  

After carefully reviewing the evidence of record, the Board 
finds that the veteran has presented competent evidence 
demonstrating that his PTSD is of such severity that he is 
currently unable to retain employment.  The psychiatric 
reports of record support a conclusion that the veteran 
suffers from severe PTSD which has manifested through a wide 
variety of symptoms, including memory loss, impaired 
judgment, exaggerated startle response, irritability, and 
anger outbursts.  The examiner stated at the time of the 
psychiatric examination accorded the veteran in September 
1999 that the veteran was not able to work essentially 
because of symptoms largely attributable to the veteran's 
PTSD.  The Board believes that the psychiatrist who examined 
the veteran in 1998 and again in 1999 attributed the 
veteran's most prominent symptoms to his PTSD rather than to 
his alcoholism.  The Board notes that the GAF score of 45 
which the veteran was assigned at the time of the 1999 
examination is indicative of serious impairment and social 
and occupational functioning as indicated in the American 
Psychiatric Association's Diagnostic and Statistical Manual-
IV.  Accordingly, resolving the benefit of the doubt in the 
veteran's favor, the Board believes that the severity of his 
service-connected PTSD symptoms is productive of total 
occupational and social impairment, and the overall severity 
of the disability more nearly approximates the criteria for a 
100 percent rating under Code 9411.  Thus, the Board believes 
that the granting of an increased rating of 100 percent for 
PTSD in this case would not violate the prohibitions found 
under law in VA regulations.  The Board notes that because a 
100 percent evaluation has been granted under the old 
criteria, consideration of the disability under the new 
criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, has been 
rendered moot.  


ORDER

An increased evaluation of 100 percent for the veteran's PTSD 
is granted, subject to the pertinent criteria governing the 
payment of monetary awards.  


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals






- 9 -



- 9 -


